Citation Nr: 0947008	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected degenerative joint disease of the lumbar 
spine.

2.  Entitlement to an evaluation higher than 30 percent for 
service-connected bilateral pes planus.

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 to June 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2009, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further development 
of the claims.  The requested action has been completed, and 
the case has been returned to the Board for further appellate 
consideration.

In July 2009, the Veteran testified at a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.  At the hearing, the Veteran was 
afforded sixty days to submit additional evidence.  The 
period has elapsed and additional evidence has been received.  


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's service-connected degenerative joint disease of the 
lumbar spine is manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less or by favorable 
ankylosis of the entire thoracolumbar spine. 

2.  The competent evidence of record does not show that the 
Veteran's service-connected bilateral pes planus is 
pronounced with marked pronation, extreme tenderness of the 
planter surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis.

3.  The competent evidence of record does not show that the 
Veteran is currently diagnosed with a bilateral hip 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent 
have not been met or approximated for the Veteran's service-
connected degenerative joint disease of the lumbar spine.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5237 (2009). 

2.  The criteria for an evaluation higher than 30 percent 
have not been met or approximated for the Veteran's service-
connected pes planus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.71a, Diagnostic Code 5276 (2009).   

3.  A bilateral hip disability is not proximately due to or 
the result of the Veteran's service-connected degenerative 
joint disease of the lumbar spine and was not otherwise 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In November 2004, May 2008, and March 2009 correspondence, 
the RO generally advised the Veteran of what the evidence 
must show to establish entitlement to service connection for 
his claimed bilateral hip disability on a direct basis and 
entitlement to an increased evaluation for his service 
connected pes planus and degenerative joint disease, 
including specific notification of the rating criteria under 
Diagnostic Codes 5235, 5243, and 5276, and described the 
types of lay and medical evidence that the Veteran should 
submit in support of his claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims.  The 
VCAA notice letters also addressed the elements of degree of 
disability and effective date.  As part of that notice, the 
RO told the Veteran that disability ratings usually range 
from zero to 100 percent depending on the disability involved 
and based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  In November 
2004, the RO notified the Veteran of what the evidence must 
show to establish service-connection for his claimed 
bilateral hip disability on a secondary basis.   

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on the Veteran's employment.  The letters also notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
diagnostic code(s) and included examples of pertinent medical 
and lay evidence that the Veteran may submit or ask the 
Secretary to obtain relevant to establishing entitlement to 
increased compensation.  Finally, the RO also provided the 
specific criteria required to establish entitlement to an 
increased rating found in Diagnostic Codes 5235, 5243, and 
5276.  

The Board further notes that the Veteran was provided with a 
copy of the December 2004 and January 2005 rating decisions, 
the December 2005 statement of the case (SOC), and the April 
2008 and June 2008 supplemental statements of the case 
(SSOC), which cumulatively included a discussion of the facts 
of the claims, notification of the bases of the decisions, 
and a summary of the evidence considered to reach the 
decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in 
November 2004, June 2006, and December 2007; obtained the 
Veteran's VA and private treatment records; and associated 
the Veteran's service treatment records and hearing 
transcript with the claims file.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, 
as they were predicated on a full reading of the private and 
VA medical records in the Veteran's claims file.  All 
examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to 
rate the disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Degenerative Joint Disease of the Lumbar Spine

Service connection was established for the Veteran's 
degenerative joint disease of the lumbar spine in October 
1991.  The Veteran originally received a 10 percent 
disability rating effective June 22, 1991.  He then filed 
this claim for an increased rating in May 2004.  In a 
December 2004 rating decision, the RO increased the Veteran's 
disability rating to 20 percent effective May 17, 2004.  The 
Veteran claims that he is entitled to a higher evaluation.    

The Veteran is rated under Diagnostic Code 5235 for diseases 
and injuries of the spine in relation to the degenerative 
joint disease of his lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235 (2009).  The Board notes that although 
the Veteran has also been diagnosed with intervertebral disc 
syndrome (IVDS) in the form of degenerative disc disease, 
there is no evidence that a physician ever prescribed bed 
rest to treat incapacitating episodes from such a disease, as 
required for a disability rating under Diagnostic Code 5243.  
As such, that rating criteria would not be to his advantage. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2009). 
 
The Veteran's lumbar spine was examined on numerous occasions 
relative to the appeal period.  However, only the VA 
compensation and pension examiners provided range of motion 
findings or remarked on the lack of any findings of 
ankylosis.  The Veteran underwent his first compensation and 
pension examination in November 2004.  The examiner noted 
that the Veteran used a cane but no brace and could walk for 
about 10 minutes.  The report also indicates that the Veteran 
was able to flex from zero to 90 degrees and had no 
ankylosis.  The Veteran then presented for a December 2007 
compensation and pension examination, where the examiner 
noted that he had a history of stiffness, weakness, spasms, 
and pain but not fatigue or decreased motion.  The examiner 
also reported that the Veteran did not have any 
incapacitating episodes in the previous 12 months and was 
unable to walk more than a few yards.  On examination, the 
Veteran was able to flex from zero to 40 degrees without pain 
and did not have ankylosis.  Although the examiner measured 
the Veteran's active range of motion three times with a 
goniometer, the examiner was unable assess the Veteran's 
passive range of motion because he resisted with good muscle 
strength.  

Based on these range of motion findings, the Board finds that 
the Veteran's disability picture is not commensurate with the 
schedular criteria for a disability rating higher than the 
currently assigned 20 percent evaluation under the rating 
schedule.  The Veteran simply has not experienced forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

In this regard, the Board has considered any additional 
functional limitation due to such factors as pain, weakness, 
fatigability and incoordination and found that there has been 
no demonstration of disability comparable to the criteria for 
a higher rating for limitation of thoracolumbar motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

In regard to neurological manifestations, the Board 
recognizes that the Veteran's compensation and pension 
examination reports reveal that his upper and lower 
extremities were normal and without radiculopathy.  Thus, the 
Board finds that the Veteran is not entitled to service 
connection for radiculopathy of his upper or lower 
extremities in connection with the claim involving his low 
back disability at this time.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 20 percent for the Veteran's 
degenerative changes of the lumbar spine on a schedular basis 
under the rating schedule for spine disabilities.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's claimed disability that warrants further 
consideration of alternate rating codes for the entire appeal 
period.
While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

To the extent that the Veteran's degenerative joint disease 
of his lumbar spine affects his employment, such has been 
contemplated in the currently assigned schedular evaluations.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no unusual or exceptional 
disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Bilateral Pes Planus

The RO granted the Veteran service connection for his 
bilateral pes planus with a 30 percent disability rating in a 
December 1991 rating decision.  In May 2004, the Veteran 
filed a claim for an increased evaluation, arguing that his 
condition has worsened, specifically citing the pain and 
stiffness in his feet.  In order for the Veteran to receive 
the next higher 50 percent disability rating, the evidence 
must show that his bilateral pes planus symptoms are 
pronounced as demonstrated by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis that is 
not improved by orthopedic shoes or appliances.

The Board has reviewed the Veteran's complete claims file.  
Overall, the Board finds that the Veteran's symptomatology 
more closely approximates the criteria for a 30 percent 
disability rating than a 50 percent disability rating.  To be 
sure, the record contains the Veteran's VA treatment records, 
private medical records, and compensation and pension 
examination reports.  In January 2005, a VA doctor requested 
that the Veteran pursue delivery of orthotic inserts.  Again, 
in February 2005, a VA podiatrist recommended "DM shoes."  
A month later, a March 2005 treatment record indicated that 
the Veteran complained of chronic foot pain with sharp pains 
in the toes despite multiple orthotics.  As further evidence 
that orthotic inserts did not improve the Veteran's symptoms, 
an August 2005 treatment record indicated that the Veteran 
reported poor results from therapeutic shoes and orthotics 
and that medications have not helped him either.  
Furthermore, a VA podiatrist wrote in August 2009 that the 
Veteran cannot wear orthotics because his feet are too flat.

As mentioned previously, the Veteran was also afforded three 
compensation and pension examinations for his pes planus.  
The first examination occurred in November 2004.  At this 
point, the Veteran experienced pain, stiffness, swelling, 
occasional redness in the foot, and lack of endurance.  He 
denied weakness and fatigability.  Primarily, the Veteran's 
pain focused over the dorsal foot at rest and the balls of 
his feet and arches while standing.  When the Veteran walked, 
the pain started at his heels and spread from the plantar 
aspect of the toes over to the dorsal aspect of his feet.  
The Veteran claimed he was limited to 15 minutes of standing 
and that anti-inflammatory medications were not much help.  
He also stated that shoe inserts essentially worsened his 
condition, and he experienced difficulty with daily 
activities and occupational tasks, such as walking, driving, 
and ambulating.  Upon examination, the Veteran demonstrated 
reduced range of motion at the metatarsophalangeal (MTP) 
joints and "normal posture on standing, squatting, 
supination, and pronation outside of his pes planus."  

The Veteran's June 2006 examination yielded similar results.  
He reported constant, dull pain that radiated into his medial 
instep and worsened with standing for protracted periods of 
time and walking long distances.  The examiner inspected the 
Veteran's shoes and found extra depth orthopedic shoes with 
custom arch supports.  After examining the Veteran, the 
examiner concluded that he had significant orthopedic 
disabilities of both feet that manifested with severe 
arthritis of the first MTP joint, arthrodesis of his 
interphalangeal joint, and painful pes planovalgus deformity 
with plantar fasciitis.  Thus, in the examiner's opinion, the 
Veteran would have difficulty with standing for protracted 
periods of time and walking long distances and would be rated 
as a limited community ambulator with the aid of an 
orthopedic assistive device.

Finally, the Veteran presented for his third examination in 
December 2007.  Here, he reported that orthotic shoes made 
his feet more painful and that Tylenol #3 was helpful but not 
very effective.  Also, the Veteran used a cane 90 percent of 
the time and reported that it was helpful.  The examiner 
noted that the Veteran expressed pain and stiffness while 
standing, walking, and at rest.  She also reported swelling, 
fatigability, weakness, and lack of endurance when the 
Veteran stood or walked.  Moreover, both the Veteran's 
Achilles weight bearing and non weight bearing alignment were 
normal, and his feet were not pronated.  

Therefore, the Board finds that the Veteran's bilateral pes 
planus symptomatology more closely approximates severe 
symptoms than pronounced symptoms.  Although the Veteran's 
pes planus symptoms are not improved by orthopedic shoes or 
appliances, the evidence does not demonstrate marked 
pronation or severe spasm of the tendo achillis.  In this 
regard, the Board has considered any additional functional 
limitation due to such factors as pain, weakness, 
fatigability and incoordination and found that there has been 
no demonstration of disability comparable to the criteria for 
a higher rating for bilateral pes planus.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
  
While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

To the extent that the Veteran's bilateral pes planus may 
affect his employment, such has been contemplated in the 
currently assigned schedular evaluations.  The evidence does 
not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards are rendered impracticable.  
There is also no unusual or exceptional disability picture.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2009) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Service Connection for a Bilateral Hip Disability

The Veteran's May 2004 claim also included his contention 
that he is entitled to service connection for a hip 
disability, to include as secondary to his service-connected 
degenerative joint disease of the lumbar spine.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, the comments to the regulation made 
clear that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non- service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant. 

Service connection may also be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

In the Veteran's January 2006 substantive appeal, he claimed 
that he believed that his service-connected pes planus and 
degenerative joint disease caused him to change his gait, 
which subsequently caused his bilateral hip pain.  The 
Veteran also stated in his August 2005 notice of disagreement 
that a treatment record noted his limp and that the Veteran's 
opinion is that this would have eventually affected his hips.  
The first element required to establish entitlement to 
service connection is the existence of a current disability.  
However, the evidence of record demonstrates that the Veteran 
does not have a current disability, and, therefore, his claim 
must be denied.

The record contains both the Veteran's relevant treatment 
records and compensation and pension examination reports in 
connection with his claim.  The Board observes that his 
treatment records are silent regarding any purported hip 
disability.  Even though some treatment records indicated 
that the Veteran has a limp, these notes were in the context 
of his pes planus and low back disability.  The record does 
not contain a diagnosis for any hip disability.  Indeed, when 
the Veteran's representative asked him what his current hip 
diagnosis was at his Travel Board hearing, the Veteran 
responded, "I don't believe there has been any diagnosis.  
I've just always suffered a lot of pain."
 
In this case, while the Veteran complains of bilateral hip 
pain, pain alone does not in and of itself constitute a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  Accordingly, service connection for a bilateral 
hip disability, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine, is not 
warranted.  The Veteran's appeal is denied. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected degenerative joint disease of the lumbar 
spine is denied.

2.  Entitlement to an evaluation higher than 30 percent for 
service-connected bilateral pes planus is denied.

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


